Citation Nr: 1113727	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected right knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 and March 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

As a June 2006 report of contact noted that the Veteran was satisfied with the increased ratings assigned for his service connected right knee and right hand disabilities by rating action at that time, the only issue currently before the Board is as listed above.  


FINDING OF FACT

Arthritis of the left knee is shown with one year of service.  


CONCLUSION OF LAW

Arthritis of the left knee is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated June 2006 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim, to include the information necessary to prevail in his claim for secondary service connection.  

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained, and the Veteran was afforded a VA examination in November 2006 that included an opinion as to whether the he had a left knee disability as a result of service connected right knee disability.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

It is the Veteran's assertion that he has a left knee disability as a result of an altered gait pattern caused by service-connected right knee disability.  As such, he claims that entitlement to service connection for a left knee disability is warranted on a secondary basis pursuant to 38 C.F.R. § 3.310(a).  This contention notwithstanding, while the service treatment reports reflect extensive evidence of treatment for right knee pain, there is no evidence of actual treatment for the left knee during service, although reference is made in the service treatment reports to bilateral crepitus of the knees in June 2002, bilateral degenerative joint disease of the knees in August 2002, and complaints of problems with both knees that limited the Veteran's ability to work on a medical assessment completed in May 2004.  

The post service evidence includes reports from VA outpatient treatment in January 2005 that noted an assessment of bilateral knee arthritis.  The examination of the left knee at that time showed bilateral crepitus, worse on the left.  An October 2005 VA outpatient treatment report showed osteophytes involving the left tibia, femur and patella.  

Upon VA examination in November 2006, the Veteran reported that he began having pain in his left knee approximately 8 months previously without any trauma or injury.  X-rays showed stable tricompartmental osteoarthritis, which was said to have been unchanged from that shown upon August 2005 x-ray.  Following the examination, the physician's opinion was that it was less likely as not that the Veteran's current left knee condition was the result of an altered gait mechanism due to his service connected right knee disability.  

Review of the remaining clinical evidence reveals no medical findings or opinions linking a left knee disability to service connected right knee disability.  As shown above, however, there is evidence of arthritis in the left knee within one year of service, and x-ray evidence of right left knee arthritis close to one year from separation from service.  Moreover, service treatment reports do include notations referring to bilateral knee degenerative joint disease.  Thus, the Board concludes that service connection for arthritis of the left knee may be granted on a presumptive basis as provided by 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

 
ORDER

Entitlement to service connection for arthritis of the left knee is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


